Title: Thomas Law to Thomas Jefferson, 3 March 1817
From: Law, Thomas
To: Jefferson, Thomas


          
            Dear Sir,
            Washington March 3rd 1817
          
          I enclose to you what I deem a sine quâ non in finance—Mr Monroe is in favor of it & Mr Crawford desired the Comee on a national Currency to write to him that he might introduce it to a limited amount of five or ten Million—Mr Calhoun the Chairman promised to write, Mr Crawford replied he would be very glad of it—But Mr Calhoun never summoned the Comee on the subject—
          
            I remain With sincere esteem Yr mt Obt st
            T Law—
          
        